Citation Nr: 0108390	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
(NOD) opposing the regional office's decision of April 1989, 
which denied service connection for cyst on bone of right 
leg.

2.  Whether a rating decision of April 6, 1989, which denied 
a claim for service connection for a cyst on bone of right 
leg, was based on clear and unmistakable error.  

3.  Whether a rating decision of June 7, 1994, which denied a 
claim for nonservice-connected pension, was based on clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1974, and from April 1976 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In June 1999, the RO notified the veteran that it 
could not accept his April 1999 notice of disagreement 
opposing its April 1989 denial of his claim for service 
connection for cyst on bone of right leg.  The RO determined 
that its decision had become final, and that the veteran 
would have to submit new and material evidence to reopen the 
claim.  In March 2000, the RO denied the veteran's claims 
that prior rating decisions of April 6, 1989 and June 7, 
1994, which denied claims for service connection for 
"residuals, fracture, right tibia, mid shaft with removal of 
hardware and cystic area," was clear and unmistakable error 
(CUE). 

The Board notes that the RO's June 7, 1994 decision, in fact, 
denied a claim for nonservice-connected pension.  The Board 
has according determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for cyst on 
bone of right leg was denied in an April 1989 rating 
decision.  

2.  The veteran was notified of the denial, and of his appeal 
rights, in April 1989.  

3.  The RO did not receive a written communication from the 
veteran expressing his dissatisfaction or disagreement with 
the April 1989 rating decision and the desire to contest the 
result within a year following the date of the letter 
notifying him of that decision.  

4.  The RO's April 6, 1989 decision, which denied a claim for 
service connection for a cyst on bone of right leg, was 
supported by the evidence then of record, and it is not shown 
that either the facts or applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.

5.  The RO's June 7, 1994 decision, which denied a claim for 
nonservice-connected pension, was supported by the evidence 
then of record, and it is not shown that either the facts or 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement to the April 1989 
decision of the regional office denying service connection 
was not filed, and the decision is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201, 20.302(a) (2000). 

2.  The RO's April 6, 1989 decision, which denied a claim for 
service connection for a cyst on bone of right leg, was not 
clearly and unmistakably erroneous.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-472 (section 4, 114 
Stat. 2096, 2098-2099); 38 C.F.R. § 3.105(a) (2000).  

3.  The RO's June 7, 1994 decision, which denied a claim for 
nonservice-connected pension, was not clearly and 
unmistakably erroneous.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-472 (section 4, 114 Stat. 2096, 2098-
2099); 38 C.F.R. § 3.105(a) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that two final RO decisions were CUE, and 
that he filed a timely notice of disagreement (NOD) to a 
third RO decision.  There is no issue as to substantial 
completeness of his applications.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has also secured all VA and private medical records that 
the veteran has indicated are pertinent to his claim, and VA 
has satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed.  VA's duty to 
assist the claimant in this regard accordingly has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, the 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claims, by means of the 
statements of the case that were issued during the appellate 
process.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified at 38 U.S.C. § 5103(a)).  The requirements set forth 
in the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, (2000), with regard to notice and 
development of the veteran's claims have been satisfied.

I.  Timeliness of NOD

In April 1989, the regional office (RO) denied the veteran's 
claim for service connection for "cyst on bone of right 
leg."  That same month, the RO sent the veteran a letter 
notifying him of the decision, and of his appellate rights.  
There is no evidence showing that the RO received a written 
communication from the veteran expressing his dissatisfaction 
or disagreement with the April 1989 rating decision, and the 
desire to contest the result, within a year following the 
RO's April 1989 letter notifying him of its decision.

In April 1999, the veteran sent the RO a letter (on a VA Form 
21-4138), essentially stating that he wished to file an NOD 
and to appeal the RO's April 1989 decision.  In June 1999, 
the RO notified the veteran that the veteran's NOD was 
untimely and could not be accepted, and that he would have to 
submit new and material evidence to reopen his claim.  The RO 
explained that since the veteran had not sent his NOD within 
a year of the date of notification, its decision had become 
final.  

Except in the case of simultaneously contested claims, the 
claimant or representative must file an NOD within one year 
from the date the agency of original jurisdiction mailed its 
notice of the determination, which is presumed to be the same 
as the date of the letter itself.  38 C.F.R. § 20.302.  If a 
NOD is not received in that time, the determination is final.  
Id.  Once a decision is final, a claim may only be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  

In this case, the veteran's claim for service connection of 
cyst on bone of right leg was denied in April 1989, and the 
veteran was notified of the denial that same month.  He did 
not file a NOD until April 1999, approximately 10 years after 
the RO's decision.  Since the veteran failed to file a Notice 
of Disagreement within a year of the mailing of the notice of 
the adverse determination, the RO's April 1989 rating 
decision became final as outlined in 38 U.S.C.A. § 7105(b), 
(c); 38 C.F.R. § 20.302(a); see also Rowell v. Principi, 4 
Vet. App. 9, 17 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that 38 C.F.R. § 3.109(b) authorizes the RO and the 
Board to extend the time limit for filing an NOD or accepting 
an untimely NOD.  See id.  However, the Court has pointed out 
that there is no legal entitlement to an extension, and the 
decision is within VA's sole discretion.  Corry v. Derwinski, 
3 Vet. App. 231, 235 (1992).  In this case, the veteran has 
not put forth good cause for an extension of the time limit 
for filing a NOD.  In the absence of good cause, the Board 
declines to extend the time limit for the filing of the 
veteran's NOD.

Accordingly, the Board finds that the April 1999 NOD was not 
filed in a timely manner, and that the RO's decision of April 
1989 is final.  The veteran's only
recourse at this point is to obtain new and material evidence 
with which to reopen the claim.  


II.  CUE

The veteran contends that the RO's April 6, 1989 decision, 
which denied a claim for service connection for a cyst on 
bone of right leg, and its June 7, 1994 decision, which 
denied a claim for nonservice-connected pension, were CUE.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

Under the applicable criteria at the time of the previous 
rating decision (and substantially the same as under present 
law) service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C. §§ 1110 and 1131.

A.  RO Decision of April 6, 1989

A review of the veteran's written assertions shows that he 
essentially disagrees with the RO's determination that he had 
a preexisting right leg condition which had not been caused 
or aggravated by his service.  Specifically, in his claim, 
received in March 2000, he argued that he underwent an 
operation on his right leg in April 1975 which repaired his 
right leg to the extent that he was accepted "without 
limitation" for his second period of service.  He argued 
that he was discharged from his second period of service due 
to a right leg condition, and that service connection was 
therefore warranted.  

A review of the pertinent evidence of record indicates that 
the veteran filed a claim for service connection for a right 
leg condition, specifically, a cyst of the bone of his right 
leg, in March 1989.  He essentially argued that this 
disability first became manifest during service in November 
1974.  In another report (NA Form 13075), he asserted that he 
was discharged due to a bone cyst at the right tibia midshaft 
area in December 1974, and that this condition had been 
aggravated by his service.  

The veteran's service medical records from his first period 
of service (which was with the Army), included an entrance 
examination report, dated in August 1974, which noted a scar 
on the right tibia with pin and plate still in place, and 
"no significant problem."  It was also noted that this 
injury had occurred at age seven.  Records dated November 15, 
1974 showed that the veteran began complaining of right leg 
pain, that X-rays revealed a cystic area, and that he was 
found to be unfit.  A "narrative summary," dated in 
November 1974, noted that the veteran had presented with 
right leg pain on his first day of active basic training, 
that he had been rejected for military service twice before, 
and that there was a large lytic area consistent with a 
cystic area at the mid-shaft fracture area, with slight 
bowing of the tibia.  A "medical board proceedings" report, 
dated in November 1974, noted the following: the veteran had 
been diagnosed with a painful healed fracture, "right med 
shaft" of the tibia with retained plate and screws, this 
condition was incurred in about 1961 and was not caused 
incident to service, this condition was not incurred in the 
line of duty, and that this condition existed prior to 
service ("EPTS") and was not aggravated thereby.  The 
report further indicated that the veteran did not desire to 
continue on active duty and that he was to be 
administratively discharged.  

The medical evidence dated between the veteran's first and 
second periods of service included a VA hospital report, 
dated in April 1975.  This report indicated that the veteran 
was admitted with right leg pain, and that he requested 
removal of hardware from his right leg so that he could join 
a police force.  The veteran underwent a plate removal from 
his right tibia, and curretment of cyst of right tibia with 
bone grafting from the left iliac crest.  The diagnosis was 
fracture of the right tibia at age seven with metal plate 
left in place and cyst of right tibia at area of the plate.  
The leg was then casted and he reportedly tolerated the 
procedure well.  In addition, a January 1976 VA outpatient 
treatment report noted treatment for intermittent bone pain.  
An X-ray revealed "excellent healing of graft" and "some 
post-bowing."  

The veteran's service medical records from his second period 
of service (which was with the Air Force), included an 
entrance examination report, dated in February 1976.  This 
report noted scars on the right tibia, left hip and left 
knee, and old injury to the right leg with plate removal from 
the right tibia in April 1975, and that the veteran had 
previously been discharged for a bone cyst.  An accompanying 
"report of medical history" showed that the veteran 
reported that he was discharged from the Army due to a bone 
cyst, mid-shaft, on his right leg.  He denied bone deformity, 
lameness, and cysts, and he did not self-report any other 
relevant symptoms.  This report noted that the veteran had 
been rejected from military service due to his pin and plate 
in December 1974, and that he had had bone cyst removal with 
pin and plate removed in May 1975.  An accompanying X-ray of 
the right tibia-fibula revealed old healed fractures of the 
distal portion of the middle third of the shaft of the right 
tibia and fibula with some residual posterior [illegible] at 
the fracture sites, and no evidence of active osteomyelitis.  
A "report of past medical examination/treatment" which was 
addressed to the "medical officer, AFEES," indicated inter 
alia that the veteran had been treated on April 9, 1976, that 
there was no diagnosis of pertinent clinical findings, that 
radiographs were normal, and that there were no limitations 
of his activities.  A report, dated in April 1976, stated, 
"Waiver recommended for prior discharge for bone cyst, right 
tibia which has been corrected, see orthopedic consultation 
dated 26 March 1976."  A report, dated in May 1976, noted 
that the veteran complained of right shin pain, that he had 
been boarded out of the Army, that he had had a plate 
removed, and that he had done reasonably well in training but 
was now complaining of some pain.  An X-ray revealed a well-
healed fracture with slight post-surgical bowing.  A June 
1976 "report of medical history" showed that the columns 
for "broken bones" and "tumor, growth, cyst, cancer" were 
checked, and that these conditions existed prior to service.  
The report noted that the veteran had undergone an orthopedic 
operation in May 1975 and that he had been medically 
discharged in December 1974.  The report further indicated 
that the veteran had not experienced a significant illness or 
injury since induction.  

The veteran's discharge (DD Form 214) from his second period 
of service noted that he was involuntarily discharged as a 
marginal or nonproductive performer.  

Based on this evidence, the RO denied the claim on April 6, 
1989.  At the time of the RO's April 1989 decision, there was 
no competent opinion indicating that the veteran had a cyst 
on the bone of his right leg that had been caused or 
aggravated by his service, and the RO determined that the 
veteran had a preexisting right leg condition which had not 
been aggravated by his service.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c).  

The veteran has made only a general, nonspecific claim of 
CUE.  However, simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 43-44; Crippen v. Brown, 9 Vet. App. 412 
(1996).  Therefore, the Board finds that the veteran's 
argument is insufficient to raise a CUE claim.  See Shockley 
v. West, 11 Vet. App. 208, 213-14 (1998).  In reaching this 
decision, the Board has considered the veteran's arguments.  
However, to the extent that the veteran has argued that the 
RO's April 1989 decision was CUE because he was discharged 
from his second period of service due to a right leg 
condition, the Board notes that this argument was not 
advanced at any time prior to the RO's April 1989 decision.  
Rather, a review of his claim and other written statements 
shows that his arguments were confined to the theory that 
service connection was warranted based on his first period of 
service.  In any event, his contention that he was discharged 
from his second period of service due to a cyst on a bone of 
his right leg that was caused or aggravated by his service 
was not supported by any service or medical evidence then of 
record.  In this regard, his service medical records 
indicated only one treatment for right leg symptoms during 
his second period of service (specifically, treatment for 
right shin pain in May 1976), and that he had not experienced 
a significant illness or injury since induction.  
Furthermore, his discharge (DD Form 214) from his second 
period of service stated that he was involuntarily discharged 
as a marginal or nonproductive performer.  

In addition, to the extent a valid CUE claim may have been 
raised, the Board concludes that the April 6, 1989 decision, 
which denied a claim for service connection for a cyst on 
bone of right leg was not clearly and unmistakably erroneous.  
There is no evidence that either the correct facts, as they 
were known at the time, were not before the adjudicator at 
the time of the April 6, 1989 RO decision, or that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  Damrel, supra.  Moreover, as the record 
did not contain medical evidence indicating that the veteran 
had a cyst on the bone of his right leg that had been caused 
or aggravated by his service, there is no evidence of an 
"undebatable" error, which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  Id.  
Rather, a review of the evidence, and the applicable 
statutory and regulatory provisions, clearly demonstrates 
that there was no failure by that RO to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The veteran's claim that the April 6, 1989 
rating decision, whereby service connection was denied for a 
cyst on a bone of right leg, was clearly and unmistakably 
erroneous, must therefore be denied.  38 C.F.R. § 3.105(a).   

B.  RO Decision of June 7, 1994

The veteran appears to argue that he should have been 
eligible for a nonservice-connected pension because he was 
discharged from service due to what should have been 
determined to be a service-connected condition (specifically, 
a cyst on the bone of his right leg).  

Under the applicable criteria at the time of the previous 
rating decision (and substantially the same as under present 
law) the basic eligibility requirements for nonservice-
connected pension are that a veteran had to have served in 
the active military, naval or air service for a period of 90 
days or more during a period of war; or, during a period of 
war, to have been discharged or released from such service 
because of a service-connected disability; or to have served 
for a period of 90 days or more and such period either began 
or ended during a period of war; or to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  38 
U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.3(a).

In addition, a veteran of any war means any veteran who 
served in the active military, naval or air service during a 
period of war as set forth in 38 C.F.R. § 3.2, and a period 
of war means the periods described in 38 C.F.R. § 3.2.  
38 C.F.R. § 3.1(e), (f).  Under 38 C.F.R. § 3.2(f), the 
Vietnam Era is a period of war, and is defined (where, as 
here, a veteran does not have service in the Republic of 
Vietnam) as the period beginning on August 5, 1964, and 
ending on May 7, 1975, inclusive.

At the time of the RO's June 7, 1994, the evidence included 
the veteran's service records, service medical records, and 
VA medical evidence dated in between these periods of service 
(i.e., an April 1975 VA hospital report and a January 1976 VA 
outpatient treatment report).  This evidence was previously 
discussed in Part I.A., supra, and is incorporated herein.  
Of particular note, the veteran's service records indicated 
that he had one month and ten days of wartime service (i.e, 
from November 8, 1974 to December 17, 1974), as well as one 
month and 26 days of peacetime service (i.e., from April 26, 
1976 to June 21, 1976).  In addition, the veteran's discharge 
(DD Form 214) from his second period of service stated that 
he was involuntarily discharged as a marginal or 
nonproductive performer.  

Other medical evidence of record (which was added to the 
record after the RO's April 1989 decision denying service 
connection for a cyst on bone, right leg) consisted of VA 
outpatient treatment and examination reports, dated between 
1992 and 1994.  These reports showed treatment for various 
symptoms, to include headache, hearing loss, tinnitus and 
gastrointestinal and psychiatric symptoms, as well as back 
complaints following a motor vehicle accident in about March 
1994.  

At the time of the RO's June 1994 decision, he was not shown 
to have the requisite length of service, and there was no 
evidence indicating that the veteran had been discharged from 
service due to a service-connected condition.  See 38 C.F.R. 
§ 3.3(a).  Based on this evidence, the RO concluded that the 
veteran was not eligible for nonservice-connected pension, 
and denied the claim on June 7, 1994.  There was no appeal, 
and this decision became final.  See 38 U.S.C.A. § 7105(c).  

The veteran has made only a general, nonspecific claim of 
CUE.  However, simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 43-44; Crippen v. Brown, 9 Vet. App. 412 
(1996).  Therefore, the Board finds that the veteran's 
argument is insufficient to raise a CUE claim.  See Shockley 
v. West, 11 Vet. App. 208, 213-14 (1998).  In reaching this 
decision, the Board has considered the veteran's arguments.  
However, the Board's discussion of these arguments in Part 
I.A., supra, is applicable and is incorporated herein.  
Briefly stated, although the veteran argues that he should 
have been considered to have been discharged from service due 
to a right leg condition that was caused or aggravated by his 
service, this argument was not supported by any service or 
medical evidence of record.  In this regard, a medical board 
report from his first period of service stated that his right 
leg condition had preexisted his service and had not been 
aggravated thereby.  Service medical records from the 
veteran's second period of service indicated only one 
treatment for right leg symptoms (specifically, right shin 
pain), in May 1976, and that he had not experienced a 
significant illness or injury since induction.  Furthermore, 
his discharge (DD Form 214) from his second period of service 
stated that he was involuntarily discharged as a marginal or 
nonproductive performer.  

In addition, to the extent a valid CUE claim may have been 
raised, the Board concludes that the June 7, 1994 decision, 
which denied a claim for nonservice-connected pension, was 
not clearly and unmistakably erroneous.  There is no evidence 
that either the correct facts, as they were known at the 
time, were not before the adjudicator at the time of the June 
7, 1994 RO decision, or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
Damrel, supra.  Moreover, as the record did not contain 
evidence indicating that the veteran had been discharged from 
service due to a service-connected condition, or that he had 
the requisite length of service, there is no evidence of an 
"undebatable" error, which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  Id.  
Rather, a review of the evidence, and the applicable 
statutory and regulatory provisions, clearly demonstrates 
that there was no failure by that RO to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The veteran's claim that the June 7, 1994 
rating decision, which denied nonservice-connected pension, 
was clearly and unmistakably erroneous, must therefore be 
denied.  38 C.F.R. § 3.105(a).  


III.  Conclusion

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A notice of disagreement pertaining to the April 1989 denial 
of service connection for cyst on bone of right leg was not 
timely filed.

The RO's April 6, 1989 rating decision, which denied service 
connection for a cyst on bone of the right leg, was not 
clearly and unmistakably erroneous.

The RO's  June 7, 1994 decision, which denied a claim for 
nonservice-connected pension, was not clearly and 
unmistakably erroneous.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

